     Case 4:21-cv-02283 Document 1 Filed on 07/14/21 in TXSD Page 1 of 12


 1    Ral E.N. Obioha (TX SBN #24094874)
 2    Law Office of Ral Obioha, PLLC
      7324 Southwest Freeway, Suite 595
 3    Houston, Texas 77074
 4    Telephone: (713) 234-1100
      Email: reno@ralobiohalaw.com
 5

 6    Counsel for Plaintiff
      Obinna C. Ebikam
 7

 8                 UNITED STATES DISTRICT COURT FOR THE

 9
                          SOUTHERN DISTRICT OF TEXAS

10    OBINNA C. EBIKAM,                                     Case No.
11
            Plaintiff,
12                                                          COMPLAINT FOR
13                               v.                         WRIT OF
                                                            MANDAMUS AND
14    UNITED STATES CITIZENSHIP AND                         COMPLAINT UNDER
15    IMMIGRATION SERVICES, TRACY                           ADMINISTRATIVE
      RENAUD, Acting Director of U.S. Citizenship           PROCEDURE ACT
16    and Immigration Services (USCIS),
17    ALEJANDRO MAYORKAS, Secretary of the                  Immigration Case
      Department of Homeland Security (DHS); and
18    MERRICK B. GARLAND, Attorney General of
19    the United States
20         Defendants.
21

22                                 INTRODUCTION
23
            COME NOW Plaintiff in the above-captioned case, by and through
24
      undersigned counsel, and file this civil action alleging the following:
25

26          1. This is an action for declaratory and injunctive relief and in the
27
               nature of a mandamus to compel agency action that has been
28
     Case 4:21-cv-02283 Document 1 Filed on 07/14/21 in TXSD Page 2 of 12


 1             unreasonably delayed and unlawfully withheld.
 2
            2. Plaintiff challenges Defendants’ continued failure to properly and
 3

 4             timely adjudicate the pending I-751 Petition to Remove Conditions

 5             on Residency filed by Plaintiff.
 6
            3. USCIS’ refusal to adjudicate Plaintiff’s application is a violation of
 7

 8             its mandatory duty under the Immigration and Nationality Act, the

 9             Mandamus Act and the Administrative Procedure Act.
10
            4. Plaintiff states the following in support of this Complaint:
11

12                         JURISDICTION AND VENUE
13          1. This action arises under the Immigration and Nationality Act of 1952, as
14
      amended (“INA”), 8 U.S.C. §§1101 et seq., the Administrative Procedure Act
15

16    (“APA”), 5 U.S.C. §§551 et seq., and the mandamus statute, 28 U.S.C. §1361.
17
            2. This Court has jurisdiction pursuant to 28 U.S.C. § 1331 (federal
18

19    question), 28 U.S.C. § 1346(b) (federal defendant), 5 U.S.C. § 704 (Administrative

20    Procedure Act), and 28 U.S.C. § 1361 (mandamus). See Anderson v. Bowen, 881
21
      F.2d 1, 5 (2d Cir. 1989); Lovallo v. Froehlke, 468 F.2d 340, 343 (2d Cir. 1972);
22

23    Koren v. Chertoff, 2007 WL 1431948, at *3-4 (D.Conn. 2007); Tang v. Chertoff,
24
      493 F.Supp.2d 148, 151-54 (D.Mass. 2007); Linville v. Barrows, 489 F.Supp.2d
25

26    1278, 1282 (W.D.Okla. 2007); Duan v. Zamberry, No. 06-1351, 2007 WL 626116,

27    at *3 (W.D.Pa. 2007) (a determination that § 1252(a)(2)(B)(ii) mandamus
28
     Case 4:21-cv-02283 Document 1 Filed on 07/14/21 in TXSD Page 3 of 12


 1    jurisdiction over failure to USCIS excessive delays in adjudicating applications
 2
      “would amount to a grant of permission for inaction, and a purposeful disregard of
 3

 4    the potential for abuse thereof, on immigration matters.”).
 5
            3. Venue is proper with this Court pursuant to 28 U.S.C. § 1391(e)
 6
      because this is a civil action in which Defendants are employees or officers
 7

 8    of the United States, acting in their official capacity; because the Plaintiff
 9
      currently resides in Houston, Texas, and because there is no real property
10
      involved in this action.
11

12                                       PARTIES
13
            4. Plaintiff Obinna Ebikam is a citizen and national of Nigeria who resides
14

15    in Houston, Texas, which is within this Court’s jurisdiction and venue.

16          5. Defendant, United States Citizenship and Immigration Services
17
      (USCIS), is the agency responsible for adjudication of petitions for Removal
18

19    of Condition on Residency that do not fall within the jurisdiction of EOIR.
20          6. Defendant, Tracy Renaud, is the Director of the U.S. Citizenship and
21
      Immigration Services (USCIS), whose office address is USCIS, 20 Massachusetts
22

23    Ave., NW, Washington, D.C. 20001.
24          7. Defendant, Alejandro Mayorkas, is the Secretary of the Department of
25
      Homeland Security (DHS), whose office address is 245 Murray Lane, Building
26

27    410, SW, Washington, DC 20528.
28          8. Defendant, Merrick B. Garland is the Attorney General of the
     Case 4:21-cv-02283 Document 1 Filed on 07/14/21 in TXSD Page 4 of 12


 1    United States. In this capacity, he has responsibility for the administration
 2
      and enforcement of the immigration laws pursuant to 8 U.S.C. § 1103. His
 3

 4    office address is US Department of Justice, 950 Pennsylvania Avenue, NW,

 5    Washington, DC 20530.
 6
            9. Defendants Tracy Renaud, Alejandro Mayorkas, and Merrick B.
 7

 8    Garland are sued in each individual’s official capacity and are responsible for

 9    the adjudication of Plaintiff’s petition to remove the conditions on his
10
      residency.
11

12                           FACTUAL ALLEGATIONS
13          10. Plaintiff, Obinna C. Ebikam is a native and citizen of Nigeria,
14
      born on             1988.
15

16          11. On December 28, 2012, Plaintiff entered the United States on an
17    F-1 student visa.
18
            12. On February 2, 2015, Plaintiff was granted Conditional
19

20    Residency status based on an approved Form I-130 Petition filed by his U.S.
21    Citizen wife and a currently filed Form I-485 Application to Adjust Status.
22
      See Exh. A.
23

24          13. On January 18, 2017, Plaintiff timely filed his Form I-751 Petition
25
      to Remove Conditions on Residency. Plaintiff’s Form I-751 was assigned to
26
      the California Service Center. See Exh. B.
27

28          14. Plaintiff’s conditional residency expired on February 2, 2017. See
     Case 4:21-cv-02283 Document 1 Filed on 07/14/21 in TXSD Page 5 of 12


 1    Exh. A.
 2
             15. On January 19, 2019, Plaintiff was interviewed by U.S. Citizenship
 3

 4    and Immigration Services (USCIS) in connection with his Form I-751. See

 5    Exh. C.
 6
             16. To date, USCIS has not adjudicated Plaintiff’s I-751 Petition.
 7

 8           17. Since June 11, 2020, Plaintiff has submitted inquiries with multiple
 9    officials at USCIS, seeking adjudication of his application. See Exh. D.
10
             18. According to USCIS, other I-751 petitions filed in California
11

12    Service Center are being processed in approximately 16.5 to 24 months.
13    See Exh. E.
14
             19. It has been 52 months since Plaintiff’s petition was filed.
15

16    Plaintiff’s petition has been pending 100% longer than the normal
17    processing times. See Exh. E.
18
             20. Plaintiff has severally requested that USCIS adjudicate the petition in
19

20    writing, and by phone, respectively, yet to date, USCIS has not adjudicated the
21
      petition.
22

23           21. Plaintiff has been separated from his parents, who reside in

24    Nigeria, and who suffer from significant health issues. He has also been
25
      rejected by several potential employers due to the uncertainty of his
26

27    immigration status.

28           22. USCIS is a fee-funded agency. Plaintiff paid $680 to USCIS for
     Case 4:21-cv-02283 Document 1 Filed on 07/14/21 in TXSD Page 6 of 12


 1    processing of his Form I-751 petition. See Exh. B.
 2
              23. According to 8 U.S.C. § 1571(b),
 3

 4            It is the sense of Congress that the processing of an immigration benefit
              application should be completed not later than 180 days after the initial
 5            filing of the application, except that a petition for a nonimmigrant visa
 6            under section 1184(c) of this title should be processed not later than 30
              days after the filing of the petition.
 7

 8    Clearly, Congress did not contemplate an adjudication time of four (4) years or

 9    more.
10
              24. Accordingly, Plaintiff is eligible for lawful permanent residence,
11

12    and asks this Court to require the agency to fulfill its non-discretionary
13    obligation to adjudicate his case.
14
              25. Plaintiff is not asking this Court to order USCIS to approve his
15

16    pending petition to remove the conditions on his residency, Plaintiff is
17    merely asking this Court to order USCIS to adjudicate his petition.
18
                                     CAUSES OF ACTION
19

20                                         COUNT ONE
21      THE FAILURE OF DEFENDANTS TO ADJUDICATE PLAINTIFFS’
22      PENDING I-751 CONSTITUTES A VIOLATION OF THE
        ADMINISTRATIVE PROCEDURES ACT
23

24
              26. Plaintiff incorporates the allegations in the paragraphs 1 through 26
25

26    above as though fully set forth here.

27

28
     Case 4:21-cv-02283 Document 1 Filed on 07/14/21 in TXSD Page 7 of 12


 1          27. By failing to render a decision on Plaintiff’s Form I-751, Defendants are
 2
      violating the Administrative Procedure Act by unlawfully and unreasonably
 3

 4    withholding agency action.

 5          28. Under the Administrative Procedures Act (“APA”), 5 U.S.C. § 555(a),
 6
      agencies are required to proceed with reasonable dispatch to conclude matters
 7

 8    presented to them. Pursuant to 5 U.S.C. § 706(1)(A), a reviewing court shall
 9
      “compel agency action unlawfully withheld or unreasonably delayed.”
10

11
            29. The continuing failure of the USCIS to adjudicate Plaintiff’s pending I-

12    751 petition, filed over four years’ ago violates the APA requirement that agencies
13
      proceed with reasonable dispatch to adjudicate the matters presented to them.
14

15                                      COUNT TWO
16
                                         MANDAMUS
17
            30. Plaintiff incorporates the allegations in the paragraphs 1 through 30
18

19    above as though fully set forth here.
20
            31. The mandamus statute permits a court to compel an officer or employee
21
      of the United States or any agency thereof to perform a duty owed to the plaintiff.
22

23    See 28 U.S.C. § 1361.
24
            32. Defendants have a nondiscretionary duty to adjudicate Plaintiff’s petition
25
      for removal of conditions.
26

27          33. Plaintiff has no other adequate remedy available to him to compel
28
      Defendants to adjudicate his application.
     Case 4:21-cv-02283 Document 1 Filed on 07/14/21 in TXSD Page 8 of 12


 1                                      COUNT THREE
 2
        THE FAILURE OF DEFENDANTS TO ADJUDICATE PLAINTIFFS’
 3      PENDING I-751 CONSTITUTES A VIOLATION OF THE DUE PROCESS
 4      CLAUSE OF THE FOURTEENTH AMENDMENT
 5
             34. The allegations set forth in paragraphs 1 through 34 above are repeated
 6

 7    and re-alleged as though fully set forth herein.
 8
             35. The actions of Defendants, in failing to adjudicate Plaintiff’s pending I-
 9

10    751 petition deprives them of a protected interest contrary to the Due Process

11    clause of the Fifth Amendment of the U.S. Constitution. See INS v. Cardoza-
12
      Fonseca, 107 S. Ct. 1207, 1219 (1987) (“The distinction between the mandatory
13

14    and discretionary parts of the statute has practical significance. What the Attorney
15
      General and his delegates must exercise is discretion.”) (citations omitted).
16

17           36. Thus, numerous courts have recognized the authority of the Courts to

18    order Defendants to adjudicate applications and petitions pending before them. See
19
      United States ex rel. Accardi v. Shaughnessy, 347 U.S. 260, 267 (1954). (“failure
20

21    to exercise discretion is a reversible error”); Asimakopoulos v. INS, 445 F.2d 1362,
22
      1365 (9th Cir. 1992) (“[t]he Board’s failure to exercise discretion is reversible
23

24    error”); Doe v. United States, 54 Fed. Cl. 404, 405 (2002) (when congress divest an

25    agency discretion, the agency “must exercise its discretion” when deciding matters
26
      before it).
27

28
     Case 4:21-cv-02283 Document 1 Filed on 07/14/21 in TXSD Page 9 of 12


 1                                       COUNT FOUR
 2
        THE FAILURE OF DEFENDANTS TO ADJUDICATE PLAINTIFF’S
 3
        PENDING I-751 IS CAUSING AND WILL CONTINUE TO CAUSE
 4      IRREPERABLE HARM TO PLAINTIFF.
 5
            37. The allegations set forth in paragraphs 1 through 38 above are repeated
 6

 7    and re-alleged as though fully set forth herein.
 8
            38. The failure of Defendants to adjudicate Plaintiffs’ I-751 petition
 9
      constitutes irreparable harm in violation of their statutory rights.
10

11          39. Plaintiff Obinna Ebikam’s status is in limbo, which equally limits his
12
      employment prospects and his ability to travel to see his ailing parents. The failure
13

14    to provide Plaintiff Obinna Ebikam with a decision on his Form I-751 jeopardizes
15
      numerous rights, including the right to have petitions adjudicated.
16

17                 EXHAUSTION OF ADMINISTRATIVE REMEDIES
18

19          40. Plaintiff Obinna Ebikam submitted repeated electronic, and written

20    requests for adjudication of the pending petition with Defendants, all of which have
21
      been dismissed or ignored by Defendants.
22

23          41. There is no other venue in which to challenge Defendants’ failure to
24
      adjudicate the pending I-751 petition.
25

26                                  PRAYER FOR RELIEF

27
      WHEREFORE, Plaintiff prays that this Court grant the following relief:
28
     Case 4:21-cv-02283 Document 1 Filed on 07/14/21 in TXSD Page 10 of 12


 1                 (1)   Assume jurisdiction over this matter;
 2
                   (2)   Order Defendants to adjudicate Plaintiff’s Form I-751 petition
 3

 4                       for Removal of Conditions within 30 days of the Court’s order;

 5                 (3)   Award reasonable costs and attorney’s fees as provided in the
 6
                         Equal Access to Justice Act, 5 U.S.C. § 504 and 28 U.S.C.
 7

 8                       § 2412; and

 9                 (4)   Grant such further relief as the Court deems just and
10
                         proper.
11

12

13     Dated: July 8, 2021
14                                     Respectfully submitted,
15

16

17                                     By: s/ Ral E.N. Obioha
18                                     Ral E.N. Obioha (TX SBN #24094874)
19                                     Law Office of Ral Obioha, PLLC.
20                                     7324 Southwest Fwy, Suite 595
21                                     Houston, TX 77074
22                                     Telephone: (713) 234-1100
23                                     Email: reno@ralobiohalaw.com
24

25

26

27

28
     Case 4:21-cv-02283 Document 1 Filed on 07/14/21 in TXSD Page 11 of 12


 1

 2
                               TABLE OF EXHIBITS
 3

 4     Exhibit A: Copy of Plaintiff’s Conditional Residency Card

 5     Exhibit B: Receipt Notice, Form I-751, Petition to Remove Conditions on
 6     Residency

 7     Exhibit C: Interview Notice, Form I-751, Petition to Remove Conditions on
 8     Residency

 9     Exhibit D: USCIS Case Status Inquiries
10
       Exhibit E: USCIS Current Posted Processing Times, California Service
11     Center
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     Case 4:21-cv-02283 Document 1 Filed on 07/14/21 in TXSD Page 12 of 12


 1
                                     ATTORNEY VERIFICATION
 2

 3           I, Ral E.N. Obioha, authorized representative of Plaintiff, affirm under
 4    penalty of perjury that:
 5           The statement of facts contained in the Complaint are true my knowledge,
 6     except as to those matters that are stated in it on my information and belief, and as to
 7     those matters, I believe them to be true.
 8

 9           Dated:        Houston, Texas     July 8, 2021
10
                                   Respectfully submitted,
11

12

13

14

15                                   ________________________________

16                                      Ral E.N. Obioha, Esq. LLM
17                                      Counsel for Obinna C. Ebikam
18
                                        Law Office of Ral Obioha, PLLC
19                                      7324 Southwest Fwy, Suite 595
20                                      Houston, TX 77074
                                        (713) 234-1100 (phone)
21
                                        (832) 213-1110 (fax)
22                                      reno@ralobiohalaw.com
23

24

25

26

27

28
